OFFICE       OF THE ATTORNEY          GENERAL   OF TEXAS

                                     AUSTIN


*nom*sY~m~AL
 Honorable5ert Ford, Addnlstrmtor
 Toras Liquor Control Board
PAustin, Texmo

 Dear Sir:                       opinionHo. o-w9




                Your letter   of Oot
 opinion   ot    8hlB   department   o
 ma&m am follevflr:

      hereinaitsrat
      are nm to11owa




       seib ArtLolea.
            *2. Shor$ly th~reaflmr in the year 1913,
       the oitl or Harton pmwad an ordinaoo in keep-
       ing with rraidArtlelea            0r aha stebotea   8nd by
HonorableBert For&,   MmInIstratar,      Pqs   a



    the terms thereoflx teml~d Its l&Its for the
    lirsitedpurgosesnamedla the ststute r0r sppra.x-
    lmstelftwnSy atIles  down the Ruffslobayou iram
    the olty llmlts es then fixed, and the lend lying
    on each side thereofror 8 distance0r 2500 feet
    rpomthe thmad 0r the stress.
           “3. In the latter part or the year 1928
    the olty 0r Pasadeuswas Iaoorporatedas e olty
    uader the generallaw o? Texas, sinoeuhloh
    t&w It has funotloneda8 mob. At the time or
    Its InooxporstIon   the olty oi Psssdeaafixed Its
    no Hh 0m boundsrylt the nor&h line oi .%oond
    Strsst   ror some dIst8aos both ee8t and west rr08h
    Shaver Stree4. Shsrsr strast is s muin thorough-
    ram manIn north and south throughthe oIty or
    Pasadsnmlul la Its extmk3lenbsyead ths e1ty
    limits northwardat SeoondStrost,it lb8 be-
    tnsn the propertiesor ths Cmm CenOrsl Pe8ra-
    leoa RsflnlngCoapaayon the mast side and the
    OhmmploaPspsr and Fibex Gompanfs plant UA the
    wst side until it resohe8Burrs10Bapu et w&t
    Is known as ths PasadenaPerry. Crow Oentr,al
    P~taolmua compmnyowns the lamI just north 0r
     said Seaond Street UA% erst of said ShsterStmet,
     0twid8 0r trid ooxporsSe iirits’0r  thr Ofty or
    Posmdena*, sad 8 I&.   Erylsos    6UM a *mob   of lsad
    lfing on the ss6t aid0 or Shs~or Sfmet and 8dOth
    of 8soaad kSU-est,aad has leortdl on said txaot
    or land a oats build- ju8t aomms SeoosAStrsst
    fmts Ohe Crown CentralRailnaryand wIthIn tho
    oorporatelimitsor the oIty or l?sssdens as tina
    St tho tIma or its inoorporstIon.
         -4. since the time 0r Its InoosparstIon    the
    oity 0r Pssmdenmhas runotiose In rU respOots
    under the laws of Terar as 8 city, aad ha8 levied,
    reme8se6,and oolleotodtazos upon the prraperties
    wlohin the ooxporsto1-w      es iixed at the tIma        I
    or inonrporstion  sad furtherhas lxaroI8edpelloo
    Jurisafetlae Oontimt0wly  rr00l time et inoomm-
    tion over the entim area inoludsdwithin its
    corporate li4uSts IneludIngthe mea whem mid
    cafe bulldingIs now loeatsdon th4 Hu@es pro-
     P-W-
                                                                888


HonorableBsrt Ford,       AdmhI8br~OOr,   Psp 3


          *Also   sInos
                     Its Inoorporation the elty or
     Pasadena hw issued seteml series or bonds, II
    large portionot whloh bonded indobtednsss  Is
    still outstaudiagand unpaid,amsg whleh bond
    Issuesare the tolloulngr Plre StationTax lI)oods,
    Water Works Tax Bonds, Sewer Byatom Tar Bonds
    and 1929 ReMdine; Tax Bonds,all dated Septem-
    her 25, 1929, 1931 ElerusdtagTax Bonds dated
    February 10, 1931, W8tsr sn4 Sower Bevenus&&la
    dated Xaroh 1, 1934, Bmmr Syshrn Tax Bonds dated
    Maroh 10, 1938, 9trsetXmprmemsnt Tax Bands
    dated Ysroh 10, 1938, all or whlcrhwsrs spprorsQ
     by the Attorney Denoral of !ibus snd transorIp~s
     or whlah are on .rile In that orrioe.
         “5.  The north llue at SeoentlSt~ot at itrs
    Interssotlon with Shaver SWeot Is spproxhatoly
    2100 feet math from the thread or the etmsm  or
    ButfsloBayou snb thst a lIm dzsus so~oss Shsvor
    Strsetparsllslto t&e thlwd Ot the 08reama2
    Bu!YaloBayou 8nQ at 2500 reot distant thersfia
    would probablyores8 JheterStzsst and the aarth
    pati of bhe oity of Fasa&eM aa fixed by tts In-
    oorpontlon proaeodIngssbotlt400 reet south of
    said oah buIlbSnLn(l
                       oa the Eu&es wopsrty. Ia
    otherwords, the said oafs WUdIug WI the Eu&es
    propertyisdthIathes3vm lylag betweenthe
    thawed or BufrsloBsyou and said 2500 tee line
     as rixe44by the osdlinurse or the olty       0r   Bowton
    in 19lf. also that said oare bulldln~an8 the
    Hugher properly are within the sm~s~iaolubdin
    the elty or Pesodensas flwd at the time at its
    InoorporstIon.
          "6. The oity 0r Bow*on has never ecqutred
     any laua llther by purohase,son4emsatiouor gljt
     1yIw wI8hInthe slsisd OorgOmte limitsat ths
     olty or Pamdens se ilad   at the time or its ta-
     oorpor8tion, that 18 south 0r ~;eoan~ Vwaet, r0x
     the Improv*ment f5r n8~i~aa9Ioa,or r0r the purpose
     or estsblishingand amIntainiag[ whnr~~~a, dooks,
     rsllwsytsrmlnsls,side trsoks, rarshotues,@r
     any other tsollitfesor si68 wh~Wme+er to either
     ns~ip*ion or wharves, or r0r any other purposs,
     and the olty of-Houstonhas not b;l ordlaaneeor
EenorsbleBert Ford, Admini8trmterr,
                                  Pogs 4


    otherwIseexwoised any golloe $arietiotIon  what+
    ever over wy  part at the ems wIWn tie sorpomtb
    llrmits0r the olty 0r P8~a0~8. as rlzed at the
    time 0r its inoorporatIon.
           "7. An elsotlonuse hsld on Ihey22, 1937,
    In the oity or Pmsadsnaiar the purposeofdetsr-
    mining whetheror not the sale oi liquorend bwr
     shall bs prohibitedwithintha olty oi Pmsadsns,
    in Harris @ounty,mse~     and thmt 8 majority of
    *he votersvo*lng 8% ssid elsetiosvoted In r8v0r
     or prshlbltingthe sale of 811 liquors,Inoludlng
    beer and wine, and the oosmIssIoners~  oourt oaa-
    teemed the returnssnd tiolsrsdthe results,and
    by retwon thereofi% has ewr slnae &hat tlm bssn
    lull4     to sell llquws, bsor or tiae within the
     oorpors
          Ye   lidto or l&e aity 6r ?momdoar.Tbo
    oorpormtellmlts or tha oity at tks tlm    or meld
    lleotlonwre the maw es than ilxsd at the tlmo
     0r inoorgomtlon,6he nor@ Une themor bawfng
    at SeoondE&mot,    an& 8616 sure buildingu& Eu&&s
    propertythea es new balagdthln the olala*dssr-
    poratelirits or the olty or Pmosde~.
               ?7mlterOrowd*r I8 Sow sngmgsdio epwst-
     Isqg8%     busIne88In the sbwe wntIow6 omio
     ?s%Ildlsgon the S&a&es preporty,and has mpp&iod
     to the oounty judgs and rsssltoda lioeussdmtrd
     September 17, 19U, WIQ;~WILI~&  him to BO%& and
     disponsabeer at said losmtlon,the Is8usnos0r
     said lleensshsrUg bass spproYedby the Ihxm
     Liz? ControlBoard end number thsrsolbsing
          .
            "9. Them has basn ems eosq!laInt  that sin40
     Walter Crolber*s plaoo at businsssis wfthln tha
     oorporstelimitsoi the oity or Pssmdeasaa oL&ssd
     ever slnoe the Inaorporstion   tboreoi,a liosnroor
     permit   to sell beer at that losatlousould not ba
     hur~I.LyIesuodto hIxa,and 8~ sale of beer st
     that plsos of businesswcwld bs awful      by NSSBB
     or   the r80t8 and olrw5st4mws hersiambevsset out.
     0s the o&her head, WalterUrowdsrbslIens ha is
     sntltlsdto the lioenssand to as11 hser St 8814
     loostion r0r the remscm thst It Is situatedwIthin
EonorableBerC ?0rd, Admlnl8tretoor.
                                 P*ga 5


     2300 feet or the threador the strvam of Buffale
     Bayou aa rlxrd by the 1913 ardlamnaeor the olty
     0r Iiountonand by mason themor under the pollee
     juriedlotlou or the olty or HourtonexolurlVely.
           *Wo theretoredeelra your opinionupon the
     r0iiorring queetlons:
          *I. Is the looritlon   or Walter OroWar*a
     oaie as h@relnaboVedeseribd     undor the polioo
     jurieaiotion or the oIt]ror Permlena,or or the
     oity or Howton?

          *2. Is the looatlonor Walter Orowdor*a
     oare as her&mborcl de8OPlkd rdthln a 'dry ema*
     by rmaon or the abom mentionr4boor eleotlon
     in the oity or Pasadena,OS‘is raid oar* loonted
     within the oitt o? HouNon, or to aate it  aimP-
     lntlyr Could a lloonsebe le&ly irrmmd80 Walter
     Crowderauthorlrlagthm ~010 of beer at sold loea-
     tlon?
          "Atteahodhereto Is a rup @hatingths laaatiou
     0r the atreetaand preporbism  honinberore kun-
     th nr dand th 0lppromte    loeatlon or the 2500
     root line rr0m the thxead or the ohannmlto murala
     BqQU."
          Under the iaata atate In your Bettor the sat8 in
question *Is wl8hlnthe axee l#ngf betmea the thread or
Iiwr~lo Bayou and mid 2500 root line aa fired by the or-
dlnanoeor the olty or Bowton In 1913. . . . aud also with-
in the area lnoludedin the olty or Pasadenaaa rlxed at t&e
time 0r its lnao~ratlon.w
         It'18 statedby MaQuufllin
                                 on MunlaipalQorporstioa8,
2nd Edition,VolunmI, page 713;


     oorp+ratloas@annethave jtiiadlotion   and oontrol
     at one the   0r the mm    qmlatlon aid terrftav
     and exeralm like or 8s lap pewer8 in b&s *tam
     bcsunaarle8.  i?owwer, in t&u ebtmnoeor oom~tilbo-
     tional rs~tristloas,  no abjertlonexlato to the
BonorableBert Ford, Administrator,
                                 Paga 6


     power of the legislatureto authorize the forma-
     tion of two munlolpaloorporatlonein tha same
     territoryat the same time for dlrrerentpurposas,
     anr!to authorizethem to oo-operateao far as
     oooperationmay be oonalstentwith or desirable
     for the aooorlpllshment
                           of theirrespectivepur-
     pocree.
          %bnloipel oorporatlons organlzadror dlf-
     rerent purposesmay lnoludethe name territory,
     as a olty and a oountr,or a oltp and a board
     of eduostlon,or a sohooldlstrlot,or a olty
     and a port dlstriot. A drainagedltitrlot may
     includewIthin its limitspart of the territory
     or an lnoorporated rl1laga.
          "The rule that there eannot be two mniol-
     pal oorporatlonsor like kind and powsra In the
     s=a area at the same tlma must be undorrtoed
     as neanlng two legal and effeotlvaoorporatlonsi
     There may be a de raoto oorporatlonwithoutright,
     and a oorporatlonlegal11organiaedbut not In
     aotual governmentuntil the de faoto oorporatlon
     16 ourted. The f%uWtionsof the legal oorpon-
     tlons ara in abeyanoruntil tha ouster,when thsy
     then oame ln*o sotltitg. For like reasons two
     ~latlnotchartersfor OQOatidtha 6ame oorpora-
     tfon oannotaxlet at the same ttio, and, hanoe,
     a munlsipal &rpomation alreadyin ~xletsnoeand
     having e valid charter aannot ba reiaoorporetsd
     by a oourt havingno authorityto repaal,annul
     or deolareforfeitedthe rxlrtiag ohartar,but
     whose powers are, on the oontrary,sxpreasly
     limitedby statuteto the Inoorporatlon   of places
     and inhabitanta*not inoorporatsd*.*
          In the osse 0r city or GalanaPark, et al. 1. Gltr
of muston, 133 s. ‘8. (2d) 162, (writoz error refuredl it
was held In affaotthat two munlolpaloorporationaoannot
have 4exlstentcontrolover the stum territorfand contam-
poraneouslpaxerolse essentiallythe aama gmarnB@ntal parers
In it*. IO was furtherheld in this taaaethat  the oity a?
Houstonby enaatmentof an ordinanoeoxtsndiqgits boundarie8
along BuffaloBayou and the HoustonWhip Canal as authorimd
by emergenagstatutesto provide wharrageraeiiitIa8r0r
HonorableFort Ford, Administrator,
                                 Page 7


oltlsa on narlgablestreaiaa,did not aoqtire*rely llmit~e
powere for naoigationpurpoi3eaover the territorylnoludad
dttin euoh boundaries,but aoqulredex~luaiv~   juriadiotlou
theroorer80 es to precludethe olty of CilensPark rrcm
aubaequently enlarginglta boundariesto lnoludea portion
of the lend theretoforeannexad by the oity of Houeton.
         It la shown In the above mentioned   eeae   that
         "On April 18, 1913, the oity of Houetm, by
    an ordlnanuein all reapeotaappropriating   auoh
    power8 to do that as was grantedit (a duly qumll-
    ried oltf) under a genenl law or the ?tate passed
    Maroh 17, 1913, now appearing as Ohapter14, Title
    28, or Artlolea1183 to 1167, lnalualva,or the
    Rmvlaed Ztatutia of Texas, lxtendod lte boundarloa
    ror an air-linedlatanaeor 20 ~Ilea from lta Wnn
    eaat~rnlimit-lIn*down and along ButraloBayou
    and the HoustonShip Channal,so as to lnoluda
    wlthln the olty tOrrthat dl@tanOrauoh narlgeblo
    atroom togetherwith the lrnb mdjolnlngIt on
    both aiden ior WOO feet each way, rrom the threads
    thenor.
         Y'hereaftor, in 1935, tha Olt)ror Qaleaa Park,
    a amall town inoorporataeuneor the generallaw,
    and pursuantto the atatuteaauthorislngauoh paam%-
    olpalltlos la proaorlbedmamer and olroumatanooa
    to enlargetheir baundarlea,underbook to Inoor-
    porate and lnoludawithin lta liaiba ror general
    purpoaeaa portionof the land 40 oontlguouato
    RuftaloBayou aad the Hou880n Ship Chenml that
    bed theretororebeen anaone to and appropriated
    ;z the olty or Houston,under the OrdlnanOOreferred
      .
         ". . . .
         *Aa beforeindioatrd,the city or xouaten,
    being then oiturt& UPOA t&e savlgable8txYsamaf
    BuffaloBayou, and being in exlstenoeunder 8 apO-
    olal charter,one no&h after its paeeageadopted
    the nsooeaary ordi~laaa~ an8 therebytook OdVanta@
    of suah new17 deolaredpubllapolloyof the at6tOa
    t&A  axtendingits jorladlotloa  Over the 2@-sailQ
    strip-inolus$veof the portionhere iA Oantrotersp-
    HeaorsbleBar-tForb, Adainlstrater,   Paga 8


         and ha4 4-r sin04 zmint4ln4band axaralasd    It.
              *. . . .
              When the detailsd protisfona  of the Aat are
         lookedto, such poliafq4ems all the 1~or4plain,
         ths 4peaI~Iapurpo444~&IQJ eet out In th444 four
         4uoo4s4ir4Artta14rIJO4.i 1183 to 1186, IaalurIt4.
         There is then appendedArt14141187, whIah, though
         laat In order, is worthy of m4ntiw Sirst~a4 M-
         flratlng al4ar 11&t upon what wan intsnd4il Ia the
         pr404ilIngfour. It run4 44 ta11ow4r
               *Vh4 power gr4ntd in th4 rour pr404dIng
         art14144#hall not 4uthorIe4th4 4xt4n4ionoi bh4
         t4rrItory.orany olt~ ior th4 lImIt4bpwpo44e
         -4     80 a4 to Inoludrany land uhI4h ~i4almadr
         par8 of any other aity or town aoFgoraQIonwhether
         1naorporaCed uri44r the g4n4rallaua or andbp q~~ial
         law, or any land at tha tIm4 belo~&ng to a~ other
         Oibf or tawR.'
                 "Thbasby 4xpr440interdlatlon th4 Citr ot
         xouston In 1913, rh4n it 04m4 to so 4xt4nd it4
         lirita,    aould not ha+4 lnalud4dth4rrinth4 part'
         tlon hami Iaroltod,bad It already    b44n i~mwper-
         at44 Ints th4 CItT OS Onlena Park: by the @aam
%        tokmn, It would ~440 that in 1935, uh4n aha 0187
         of tkl4na Par& in Sum aame mssklng the aaaa 46*
         rllmry,It ~144lik4wl44prsaludrdfrem taklag it
         in, b4aau4eof It4 sp4aIalina4rporatIon     and appm-
         priatianby the Olty of Bouston 22 par6 b&o~O.*
               W4 think, what ~44 aaid h4rs with refaren44to the
    CItt of Gal4naPark meekkingthe 4-4 b4rrItOry,which wa8
    dthln the Inaorporete1ImIte or the Cl8y ot'HOuaBon,kt wa4
    pr4alu&4drrem taking It in beaeueeof Its 4p4aIallILa4rlWP4-
    tlon and appropriation  by the Oltg o? Xeuston,Ir 4qwlly ap-
    plIoabl4to the City of fasadsna when It.sought Ilk4 twritory
    and would b4 preolud4dfrcmotab1     It In koawo ai ttr spr-
    ala1 inoorporation and approprlatT On by the Ditr of Xou4ta
    In the year 1913.

              For d4rlaitIms of th4 t4ns *thmad at 4 8Bse4%*w4
    refer you to Worda and Phraa44,P4r4mti4nt
                                            Edition,VOlun4 bl,
     page 592.
Xonorab14 Ikrt ?ord, Adminlotrator, Pap             9


          In ln8uer to your tlrat qwetlon as statedabow,
you ara ad~lnd that it la our opinion th4t Walter 0rowd4rw8
oar4 Ia 8Ituat44 within th4 oity limits of Hourton and Is un-
der the polio4 jurlrdiotion.#  4ald ait?.
          In nply to your 44aond qu44tlon, you are a&r1844
that It In our opinion that the 84Id aa? Is not boated wlth-
la a dry,area notwIthrt4kkdIngth4 looal option 414otIon h4ld
In and by the Olty ot~Panatl@aa but thet~uald ante, a8 abom
8tat44, i8 8ituated dthIn th4 Oitr lirmiteof Howton and th4
loo41 optloa 414otlon h4a no etfeet or rorab wlOB ref4nn44
to that territory or au-48 Inolud4d in th4 olty lItit of
Hourtan.  It I8 our further opinionth4t the abovo moatload
lIo4n84 4oul4 b4 legally 148ued to Walww Crarrd4r4uthorircIng
t& 8a14 of beer at 4ald loaatlon 991488 l4gally prohlbIt4d
by ecm     rmgnlatlon br    the   City   of   Houston.
               Tru8ting   that the Bmegolag fully amwP8   pur   In-
quirr,   ‘I,   lr 4